Citation Nr: 9925447	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  97-34 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an increased evaluation for status post left 
total knee arthroplasty, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota.  The veteran had active service from August 
1967 to July 1969.

In March 1999, the Board, via the RO, received a photocopy of 
a December 1998 VA treatment record pertaining to the 
veteran's left knee.  Neither the veteran nor his 
representative waived RO consideration of that evidence.  
However, in light of the following decision, the Board does 
not find that a remand for RO consideration would be 
advantageous to the veteran.  38 C.F.R. § 20.1304 (c) (1998).


FINDINGS OF FACT

1.  The veteran's left knee is productive of evidence of pain 
on use and atrophy of the left leg.

2.  The veteran has been prescribed Percocet for pain.

3.  The veteran displays heat in the left knee.


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for status post left 
total knee arthroplasty have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic 
Code 5055 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased evaluation for status 
post left total knee arthroplasty is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a mere allegation that a service-connected disability 
has increased in severity is sufficient to render the claim 
well grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
The Board is also satisfied that all relevant facts have been 
properly developed, and that the VA has fulfilled its duty to 
assist the veteran.

By way of background, a November 1976 rating decision granted 
service connection for a left knee disorder.  Evidence 
obtained subsequently reflects that the veteran's left knee 
disorder, characterized most recently as status post left 
total knee arthroplasty, has deteriorated, culminating in an 
October 1995 arthroplasty.  Notably, the veteran retired due 
to disability, and a June 1992 physical examination report, 
apparently generated for his previous employer, noted that 
the veteran had a large number of physical problems, 
including low back pain, left knee pain and previous 
surgeries, a triple heart bypass in 1981, bilateral carpal 
tunnel surgeries, and diabetes.  Only the veteran's left 
knee, among these disorders, is service connected.

In December 1996, the veteran was afforded a VA examination.  
The veteran's history was reviewed by the examiner, including 
the records pertaining to the October 1995 arthroplasty.  The 
veteran related that his knee would "pop" and was regularly 
painful.  The examiner commented that the veteran required 
the use of crutches, and that most of his weight bearing was 
on the right leg.  Objectively, no palpable fluid was noted, 
but there was tenderness to pressure over the medial and 
lateral joint line.  Ligament support was firm, but crepitus 
was noted with palpation of the knee with range of motion.  
Range of motion was from 110 degrees of flexion to 175 
degrees of extension.

In March 1997, the veteran sought follow-up treatment for his 
left knee from a VA physician.  The veteran related to the 
physician that he had continued to suffer from instability 
since the knee was replaced.  While the physician noted that 
the knee appeared to be well, he did note that the veteran 
was still using crutches for ambulation.  The physician 
indicated that a hinged knee brace would be used.  

In February 1998, the veteran was again provided a VA 
examination.  The veteran related that about six or eight 
months prior he had been given a brace, which alleviated the 
"giving away" sensation, but pain had persisted.  The 
veteran also informed the examiner that he had continuous 
pain, and that he took medication for the pain.  Objectively, 
the examiner stated that the left leg had atrophied, and that 
the veteran walked with a limp.  The left knee was slightly 
warmer to the touch than the right knee.  While he did not 
display instability using the Drawer test, mild laxity was 
noted.  There was no obvious evidence of pain on range of 
motion studies, and active range of motion was from four to 
80 degrees.

In March 1998, the veteran was afforded a hearing before an 
RO hearing officer.  He stated that his left knee hurt.  He 
also testified that since he started using a brace he had 
discontinued the use of crutches.  He also testified that he 
had been on medical retirement since 1990, and that he 
received Social Security disability benefits.  Later that 
month the RO contacted the veteran and requested copies of 
any Social Security records he may have.  His representative 
responded that as the veteran had moved recently he could not 
supply the records.

In August 1998, the veteran was provided another VA 
examination.  The examiner commented that she reviewed the 
veteran's treatment records and claims file, and she 
commented on the veteran's history.  While to a large extent 
the focus of that examination was on the veteran's right 
knee, as he had a claim pending for secondary service 
connection for that knee, the examiner did comment that the 
veteran could not put his full weight on his left leg while 
performing a deep knee bend.  

A December 1998 VA treatment record noted that the veteran 
still had complaints of pain.  Range of motion of the left 
knee was from zero to 120 degrees, and the VA physician noted 
that the veteran was prescribed Percocet for pain.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1998).  By way of 
reference, Plate II of 38 C.F.R. § 4.71 provides that full 
range of motion of the knee is zero degrees of extension to 
140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (1998).

The veteran's status post left total knee arthroplasty has 
been evaluated under Diagnostic Code 5055, which provides 
that a 100 percent evaluation is to be awarded for one year 
following implantation of a prosthesis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (1998).  Thereafter, an evaluation is to 
be made evaluating degrees of residual weakness, pain, or 
limitation of motion, as defined in diagnostic codes 5256, 
5261, or 5262.  The current 30 percent evaluation is the 
minimum schedular rating.  A 60 percent evaluation, the 
highest under the rating schedule, is warranted with chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  Id.

In light of the above, the Board finds that the evidence is 
at least in equipoise as to whether the evidence best 
approximates the criteria for a 30 percent evaluation or a 60 
percent evaluation.  In this respect, while the examiner who 
performed the February 1988 VA examination stated that there 
was no obvious indicia of pain on motion, atrophy, recognized 
by regulation as indicia of pain, was noted by that same 
examiner.  Further, the veteran has stated that his left knee 
is regularly painful, and indeed the presence of atrophy 
certainly supports that contention.  Likewise, regular 
prescriptions for Percocet also indicate VA clinicians' 
belief that the veteran's left knee is severely painful.  
Evidence that would support the current 30 percent evaluation 
would include the ongoing improvement in range of motion 
studies since the October 1995 arthroplasty.  Nonetheless, 
granting the veteran the benefit of the doubt, the Board 
finds that a 60 percent evaluation is warranted.  38 C.F.R. 
§§ 3.102, 4.7 (1998).  

In granting a 60 percent evaluation under Diagnostic Code 
5055, the Board has also considered the applicability of VA 
General Counsel Precedent Opinions that provide for multiple 
ratings for arthritis under Diagnostic Code 5003-5010 (for 
degenerative and posttraumatic arthritis, respectively) and 
Diagnostic Code 5257 (for subluxation or lateral 
instability).  VAOPGCPREC 23-97 (issued July 1, 1997), 
summarizing case and statutory law, held that a claimant who 
has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257.  Under 
VAOPGCPREC 9-98 (issued August 14, 1998), the VA General 
Counsel held that a separate rating for arthritis may be 
assigned based upon X-ray findings and limitation of motion 
that does not rise to a compensable level under DC 5260 or DC 
5261.  In a similar manner, a separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  In this claim, however, the RO has 
found that a more appropriate diagnostic code evaluates this 
disability, and that diagnostic codes 5003 and 5257 are not 
necessarily the most appropriate codes.  Indeed, the 
veteran's overall disability picture is best contained in 
Diagnostic Code 5055.  In a similar manner, the Board does 
acknowledge the holding in DeLuca v. Brown, where the Court 
held that functional loss due to pain must also be considered 
in evaluating a service-connected orthopedic disorder in 
which the criteria is limitation of motion.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, as the maximum schedular 
evaluation has been awarded, and as pain is a specific 
criteria in Diagnostic Code 5055, the Board finds that a 
higher evaluation is not warranted.

In addition, the Board also acknowledges that it has not 
obtained Social Security records pertaining to the veteran.  
Nonetheless, the claims file reflects that the veteran took a 
medical retirement long before he underwent his arthroplasty, 
and that the veteran suffers from many other nonservice-
connected disorders, including cardiovascular disorders and 
diabetes mellitus.  Thus, it does not appear that records 
generated prior to the arthroplasty in question would be 
particularly relevant to this current claim.

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1998).  
In this regard, the Board finds that there has been no 
showing by the veteran that his service-connected status post 
left total knee arthroplasty, standing alone, has resulted in 
marked interference with his employment (beyond that 
contemplated by the schedular criteria) or necessitated 
frequent periods of hospitalization.  As noted above, the 
record indicates that the veteran retired due to medical 
disability prior to his October 1995 arthroplasty.  Further, 
it also appears that the only hospitalization that occurred 
substantially contemporaneous with the claim was that in 
October 1995, and a November 1995 rating decision granted a 
100 percent evaluation effective from December 1, 1995 until 
November 30, 1996.  In this respect, the schedular evaluation 
appears to have adequately compensated the veteran for that 
hospitalization.  In the absence of such factors such as 
marked interference with employment or frequent 
hospitalizations during the course of this claim, the Board 
finds that the criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Subject to the criteria governing payment of monetary 
benefits, a 60 percent disability evaluation is granted for 
status post left total knee arthroplasty.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

